EDMONDS, J., Dissenting.
Ordinarily, a dissenting opinion upon a question concerning procedure only adds uncertainty in a field where the profession’s aim should be toward simplification. But the decision of the majority in the present case, it seems to me, gives a plaintiff rights which are not consistent with fair dealing and strikes down long established principles relating to the administration of justice.
The result is reached by the application of the supposed rule that there can be no judgment rendered upon a directed verdict unless the jury actually proceeds, under compulsion of the court, to return the prescribed verdict. This rule is derived from certain language in the case of Vitimin Milling Corp. v. Superior Court, 1 Cal. (2d) 116 [33 Pac. (2d) 1016], quoted in the majority opinion. If on its facts that case were in point, I should be reluctant to question its controlling effect herein. However, as will be seen, not only are the facts of the two cases substantially dissimilar, but the proposition stated in the Vitimin Milling Corp. case is in flat conflict with expressions in prior decisions of this court and the District Court of Appeal, none of which was considered in the opinion. Under these circumstances the unreliability of the case as a precedent,- and the confusion engendered in an important phase of our procedural law, justifies a reexamination of the point.
The governing principle received its first clear statement in the leading case of Estate of Sharon, 179 Cal. 447, 460 [177 Pac. 283] : “The direction to render a verdict in favor of one party is the decision of the court upon a question of law. Such decisions are within the exclusive province of the court. *417In giving a verdict upon such an order the jurors do not exercise discretion, but act ministerially as the instrument by which the court prepares the record which will support the only judgment that can lawfully be given. They are no more at liberty to refuse obedience than is the clerk when he is directed to do the ministerial act of entering an order or judgment of the court. The verdict so signed by one of the jurors who is appointed as foreman by the court and who signs in obedience to the order, though in form the act of the jury, is really and in law the act of the court.”
The square holding of the Sharon case is that since the jury has no authority in the matter, and acts only mechanically or ministerially to carry out the order of the court, it is the order of the court which is legally significant and not the act of the jury. The failure or refusal of the jury to act cannot affect the power of the court; and if the jury will not bring in a verdict, the court may give judgment without their assent. The absence of a written verdict in such a case is at most a defect of form; and where the absence is a result of contumacious refusal by the jury, it is not a defect at all, since the court has full power to give the necessary judgment. Subsequent decisions have followed this reasoning and have applied the rule without any question. Thus, in Umsted v. Scofield Engineering Construction Co., 203 Cal. 224, 226 [263 Pac. 799], the court made a special finding on the basic issue, and entered judgment against plaintiff on the finding, without directing a verdict. We said: “Although the court below did not follow the procedure generally adhered to in such cases and direct the jury to bring in a verdict for the defendant, which would serve as the basis for its judgment, a judgment entered by the court upon the basis of a special finding where the court is of the opinion that the state of the evidence is such that there is only one judgment which can lawfully be rendered, is to be given the same effect as a judgment entered by the court upon a directed verdict. Without regard to the procedure followed, the determination is, in law, the act of the court.” A similar situation was presented in Engelberg v. Sebastiani, 207 Cal. 727, 729 [279 Pac. 795], where the court ordered that interest be added to the judgment,- without submitting the matter to the jury. We declared that “since the jury would be without right to disregard the court’s direction, which would leave them no *418discretion in the matter, it can make no substantial difference to defendant whether interest is added to the judgment by the verdict of the jury rendered pursuant to the direction of the court, or by the court instructing the clerk to enter judgment for the amount of the verdict plus interest” .
The District Court of Appeal, in a number of recent decisions, has spoken unequivocally to the same effect, namely, thát the court may enter judgment where a directed verdict is proper, irrespective of whether the jury actually returned the verdict. (Seperman v. Lyon Fire Proof Storage Co., 97 Cal. App. 654, 656 [275 Pac. 980] ; Reay v. Reay, 97 Cal. App. 264 [275 Pac. 533]; Wells Fargo Bank and Union Trust Co. v. Broad, 3 Cal. App. (2d) 45 [39 Pac. (2d) 241].) Many cases from other jurisdictions are to the same effect. (See Duluth Chamber of Commerce v. Knowlton, 42 Minn. 229 [44 N. W. 2]; Dubuque Fruit Co. v. C. C. Emerson & Co., 201 Iowa, 129 [206 N. W. 672] ; Gammon v. Abrams, 53 Wis. 323 [10 N. W. 479]; Marion v. Home Mutual Ins. Assn., 205 Iowa, 1300 [217 N. W. 803] ; Bee Building Co. v. Dalton, 68 Neb. 38 [93 N. W. 930, 4 Ann. Cas. 508]; Kirshenbaum v. Massachusetts Bonding & Ins. Co., 107 Neb. 494 [186 N. W. 529] ; Schaffer v. Deemer Mfg. Co., 108 Miss. 257 [66 So. 736] ; Houston v. Holmes, [Tex. Civ. App.] 262 S. W. 849; Zachary v. City of Uvalde, [Tex. Com. App.] 42 S. W. (2d) 417; Consolidated Gold etc. Co. v. Struthers, 41 Mont. 565 [111 Pac. 152].)
All of these cases recognize that the normal procedure is for the jury to return the directed verdict, and that to enter judgment without it is irregular. But they refuse to give to this formal irregularity the effect of destroying an otherwise proper judgment, and in so deciding they follow the universally accepted doctrine that immaterial errors of form which do not go to the merits of the proceeding may be disregarded in the interest of justice.
The opinion in Vitimin Milling Corp. v. Superior Court does not purport to overrule any of these decisions, and the broad statement of the rule laid down in that case must, in the light of the background of authority and principle, be deemed inadvertent, particularly in view of the peculiar facts of that case and the other independent ground of decision. The proceeding was one in prohibition to restrain the Los Angeles superior court from proceeding further with the *419trial of an action. The original action was brought against a number of defendants, including petitioner, and went to trial in department 11 of the Los Angeles superior court. On January 18, all defendants moved for directed verdict. The court granted the motion as to petitioner, entered a minute order to this effect, and denied it as to the other defendants. On that same day the jury retired for deliberation, reported inability to agree, and thereupon, by stipulation, they were discharged and a mistrial ordered. On January 20 the court signed and filed an order that the motion for directed verdict on behalf of petitioner “be granted”. On May 3, the cause came on for retrial as to all defendants before respondent judge in department 16. On May 4, while this retrial was in progress, the judge sitting in the other department (No. 11) signed and filed a judgment for petitioner reciting the prior granting of the directed verdict in its favor. Counsel for petitioner, in the trial in department 16, then objected to any further evidence as to his client, claiming that the judgment in its favor was res judicata. Counsel for plaintiff in the action then moved to set aside this judgment of May 4 on the ground, among others, that the jury had not returned a verdict in favor of petitioner. The court granted this motion and continued the trial until May 22. Thereafter, on May 10,1933, the judge in department 11 sought to remedy the situation by filing a nunc pro tunc order correcting the original order granting mistrial to read that it was ordered as to all defendants except petitioner. Petitioner, relying upon this nunc pro tunc order, then sought a writ of prohibition in the District Court of Appeal to restrain the trial in department 16. The matter was heard on demurrer, and a peremptory writ was ordered to issue. A hearing was granted in this court, and the writ was denied.
The above recital shows the unusual and peculiar complications which were involved in the Vitimin Milling Corporation case, and not in the instant case: for example, the fact that the directed verdict was given only for one defendant among several, and was followed by a discharge of the jury by stipulation of all parties; the fact that two different judges sitting in two separate departments were both attempting to act in the matter at the same time; and the fact that the case did not involve an appeal on the merits, but an application for the extraordinary remedy of prohibition. These differences are important in any attempt to appraise the language of the *420opinion. A different situation would have presented if the entire matter had, as in this case, been before a single department and judge, without the complicating factor of an attempt by a judge of one department, by a nunc pro tunc order, to interfere with the actual trial of a case in another department. (See Williams v. Superior Court, 14 Cal. (2d) 656 [96 Pac. (2d) 334], where this court recently declared that it was beyond the jurisdiction of one department to interfere with another.) And entirely different considerations govern the issuance of a writ of prohibition and the determination of an appeal. It was by no means clear that department 16 had no jurisdiction to continue in the trial of a case regularly assigned and then in progress, merely because the judge in department 11 belatedly made a nunc pro tunc order clarifying the former confusion in the procedure; and reluctance to issue the extraordinary writ of prohibition in such a situation is understandable and justifiable. This is indeed the important ground for the decision in the Yitimin Milling Corporation case, as the court itself states: “The second reason why the petition herein must be denied is that the respondent court has jurisdiction of the parties, including the petitioner, and the subject-matter of the action. Pleas of res judicata and estoppel are defensive matter, and the respondent court has jurisdiction to determine the merits thereof when interposed properly by pleading or proof. (United Security etc. Co. v. Superior Court, 205 Cal. 167 [270 Pac. 184]; Baird v. Superior Court, 204 Cal. 408 [268 Pac. 640] ; 21 Cal. Jur., p. 583.) Any alleged error in ruling upon the plead would be reversible on appeal. This alone would be sufficient ground upon which to deny this petition, but since the other questions are in the case they have been determined for the guidance of the trial court.”
This very language of the Yitimin Milling Corporation ease suggests the appropriate result in the instant case. This is an appeal, not a proceeding in prohibition; the merits are before us here, and in an appeal on the merits we are bound, both by our Constitution (art. YI, see. 4%) and by settled principles of practice, to disregard formal, immaterial errors in the proceedings below and to affirm judgments which are substantially correct.
Quite apart from the foregoing considerations is another and compelling reason for affirmance of the judgment herein. *421If the ordinary practice had been followed, the court below, after announcing its determination to grant the motions of defendants for directed verdict, would have ordered the jury to return such a verdict, and the jury would have acted accordingly. Defendants made every effort to follow this ordinary practice, and were guilty of no neglect of any kind. How, then, could they lose the benefit of the trial and its successful termination in their favor?
It makes little difference, in this connection, whether we decide that the trial judge had actually granted the motions for directed verdict, or signified his intention of granting them, or merely indicated that he looked favorably upon them. Voluntary dismissal by the plaintiff in any of these situations is entirely inappropriate.
If the proposition were baldly stated that a plaintiff may bring a cause to trial, and go through the entire presentation of the case for both sides, and then, suspecting or learning of a probably adverse decision, may with impunity dismiss the suit and commence all over again, it would cause the greatest astonishment among the bench and the bar. The gross injustice to the defendant in such a situation is obvious: he is amenable to an adverse judgment, but a judgment in his favor may be snatched away from him by alert counsel for his opponent after all the effort and expense of a trial. But the injustice to the defendant is not the greatest evil of such a practice; the wasting of the time and money of the people in a fruitless proceeding in the courts is something far more serious.
So obvious is the policy involved that it seems hardly necessary to discuss it; but it should be noted that courts, both here and elsewhere, have expressed themselves strongly on this precise point. In Rutherford v. Peppa, 53 Cal. App. 309 [199 Pac. 1111], the court said: “We shall dispose first of the contention of appellant that the court had no power to render a judgment in favor of the defendant in view of the fact that the plaintiff had filed a dismissal of the action before judgment. Section 581 of the Code of Civil Procedure, relied upon by appellant, provides that the plaintiff may dismiss his action at any time before trial. But in the present ease the dismissal was not filed until the plaintiff’s evidence was in and defendant had submitted the ease, and the court had stated what its ruling would be on the evidence. At that *422time it was too late for the plaintiff to dismiss his action. (Floody v. Great Northern R. Co., 104 Min. [n] 517 [116 N. W. 107, 932] ; Judge of Probate v. Abbot, 13 N. H. 21; Cohn v. Rumely, 74 Ind. 120; Walker v. Heller, 56 Ind. 298; Ann. Cas. 1913D, 525, note.) The trial court had clearly stated its intention to find for the defendant and had granted the motion for a nonsuit when the plaintiff attempted to dismiss his action. The rule contended for by plaintiff would work a hardship on a defendant and subject him to endless litigation in cases where the trial court had decided that there was no merit in the action. We are therefore of the opinion that the trial court had the power to render a judgment despite the attempted dismissal by the plaintiff which came too late.” (P. 311.)
The court in Yarn v. Ft. Dodge etc. R. Co., 31 Fed. (2d) 717, was even more emphatic: “The practice of first ascertaining the views of the court, after a fair trial, and then dismissing and suing again, if such views are adverse, should not be encouraged. . . . The courts are not organized for the purpose of permitting the plaintiff in an action to experiment with a certain state of facts for the purpose of ascertaining the opinion of the court as to the law applicable to the same and then permit him to withdraw from the scene of conflict and state a new cause of action and mend his licks in another direction. Such a policy, if adopted, would be productive of much mischief and should not be tolerated. ’ ’ Many other cases are to the same effect.
I think it is most unfortunate that support should be given to such maneuvers by the present decision of this court.
Gibson, C. J., concurred.
Rehearing denied. Gibson, C. J., and Edmonds, J., voted for a rehearing.